

115 HRES 27 IH: Rejecting the “two-state solution” as the United States' diplomatic policy objective and calls for the Administration to advocate for a new approach that prioritizes the State of Israel's sovereignty, security, and borders.
U.S. House of Representatives
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 27IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2017Mr. King of Iowa submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRejecting the two-state solution as the United States' diplomatic policy objective and calls for the Administration to advocate for
			 a new approach that prioritizes the State of Israel's sovereignty,
			 security, and borders.
	
 Whereas the State of Israel is the modern re-establishment of the sovereign nation state of the Jewish people in their ancestral homeland;
 Whereas the State of Israel is the only consistent and reliable beacon of freedom and democracy in the Middle East;
 Whereas the State of Israel was founded in 1948 and its legitimacy is inviolable, and is in no way contingent on the resolution of any regional conflict;
 Whereas Judea and Samaria is the heartland of the Biblical holy land, the cradle of Jewish civilization, and Israel’s claim to this internationally disputed territory is right and just;
 Whereas the State of Israel is a crucial strategic ally of the United States in the region and in the larger war against the threats from radical Islam;
 Whereas the State of Israel is under constant threat of belligerence from the threat of diplomatic anti-Semitism, and violent attack from terrorism, and military threat by radical Islamic forces and governments, like the Islamic Republic of Iran;
 Whereas the potential for a failed Palestinian Arab state in Judea and Samaria remains a clear and present danger to the people of Israel; and
 Whereas the Palestinian Authority does not meet the criteria for a viable and functioning government with all the authority and responsibilities thereof: Now, therefore, be it
	
 That the House of Representatives rejects the “two-state solution” as the United States diplomatic policy objective and calls for the Administration to advocate for a new approach that prioritizes the State of Israel’s sovereignty, security, and borders.
		